Citation Nr: 0817016	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-27 972	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for post-operative residuals of a benign lesion on 
the left vocal cord.

2.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151, for disability involving gastroesophageal reflux 
disease (GERD) claimed to have arisen from VA hospitalization 
in 1972.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

The issues on appeal were adjudicated by the RO and certified 
to the Board as issues of first impression.  However, review 
of the file reveals that both benefits sought have been 
denied in the past, and these denials have become final as 
the veteran did not appeal them.  (A May 1983 Board decision 
denied direct service connection for vocal cord disease.  
Rating decisions dated in March 1997 and July 1997 denied VA 
compensation under 38 U.S.C.A. § 1151 for GERD.  A February 
2003 Board decision denied service connection for a throat 
disorder, including the lesion on his vocal cord, as 
secondary to the veteran's service-connected sinus disorder.)  
Thus, in order for VA to review the merits of the claim, the 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board is required to render 
its own determination as to the posture of these claims 
despite the RO's findings.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  Based upon our review, the issues 
have been captioned as reflected on the title page of this 
remand.

Review of the veteran's written contentions filed in support 
of the instant appeal reveals that he appears to be seeking 
service connection for GERD as secondary to or proximately 
caused by his service-connected sinusitis.  Although final 
decisions have been rendered denying service connection for 
GERD as directly related to service, and denying compensation 
for GERD as related to VA medical treatment, the RO has not 
yet addressed a claim for secondary service connection for 
GERD.  Thus, this claim is referred for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.



REMAND

As a preliminary matter, the Board observes that when an 
application for benefits is received, VA has certain notice 
and assistance requirements under the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  First, proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

With regard to claims to reopen based upon the submission of 
new and material evidence, the Court of Appeals for Veterans 
Claims (Court) has held that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  Because these requirements 
define particular types of evidence, when providing the 
notice required by the law, it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Review of the veteran's claims file reveals that the veteran 
has not been informed of the unique character of evidence 
that must be presented in a new and material evidence case; 
in particular, he has not been informed as to the prior bases 
for the denials of the benefits sought.  Therefore, a remand 
to provide adequate pre-decisional notice as to this element 
of his claims is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with notice as to the type of evidence 
and information that is necessary to 
reopen his claims for entitlement to 
service connection for post-operative 
residuals of a benign lesion on the left 
vocal cord and entitlement to VA 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for 
GERD; and of the evidence and information 
that is necessary to establish his 
entitlement to the underlying claims for 
the benefits sought.  

2.  After the development requested above 
has been completed, the RO should again 
review the record, adjudicating first the 
issues whether new and material evidence 
has been presented to support reopening 
the claim for service connection and the 
claim for benefits under 38 U.S.C.A. 
§ 1151.  If new and material evidence is 
identified sufficient to reopen the 
claims, then appropriate due process, 
including any further notification and 
evidentiary development should be 
accomplished prior to adjudicating the 
claim for service connection on the 
merits.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

